     Case 4:19-cv-00407-MW-HTC Document 10 Filed 12/02/19 Page 1 of 1




         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

ANTHONY A. GARCIA,

            Plaintiff,

v.                                          Case No. 4:19cv407-MW/HTC

MARK S. INCH, et al.

          Defendants.
_________________________/

             ORDER GRANTING EXTENSION TO RESPOND

      This Court has considered, without hearing, Plaintiff’s pro se Motion for

Extension of Time in which to file objections to the Magistrate Judge’s Report and

Recommendation. ECF No. 9. The motion is GRANTED. Plaintiff shall file any

objection to the report on or before December 23, 2019.

     SO ORDERED on December 2, 2019.


                                     s/ MARK E. WALKER
                                     Chief United States District Judge
